UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 8, 2010 Image Sensing Systems, Inc. (Exact name of registrant as specified in its charter) Minnesota 000-26056 41-1519168 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Spruce Tree Centre, 1600 University Avenue West, St. Paul, Minnesota (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (651) 603-7700 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5  Corporate Governance and Management Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. (e) On March 8, 2010, the Compensation and Stock Option Committee of the Board of Directors of Image Sensing Systems, Inc. (the Company) adopted changes to the 2010 salaries for Kenneth R. Aubrey, the Companys President and Chief Executive Officer, and Gregory R. L. Smith, its Chief Financial Officer. Specifically, the Compensation and Stock Option Committee approved salaries, effective January 1, 2010, of $245,000 for Mr. Aubrey and $175,000 for Mr. Smith. In addition, on March 8, 2010, the Compensation and Stock Option Committee granted options to Mr. Aubrey to purchase 30,000 shares of common stock and to Mr. Smith to purchase 10,000 shares. The options were granted under the 2005 Stock Incentive Plan; have a contractual term of six years; vest as to 25% of the shares subject to the option on the first, second, third and fourth anniversary dates of the date of grant so long as the officer is then an employee of the Company; and have an exercise price of $12.75, which is equal to the closing price of the Companys common stock on March 5, 2010 as reported on The NASDAQ Capital Market. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Image Sensing Systems, Inc. Date:March 12, 2010 By /s/ Gregrory R. L. Smith Chief Financial Officer and Treasurer (Principal Financial Officer and Principal Accounting Officer) 2
